COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-047-CV
  
 
  
IN RE WIRT M. NORRIS, JR.                                                       RELATOR
 
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered Relator's February 10, 2004 Petition For Writ Of Mandamus, 
Real Parties In Interest’s March 1, 2004 Response To Petition For Writ Of 
Mandamus, Relator’s March 8, 2004 Reply To Response To Petition For Writ Of 
Mandamus, Real Parties In Interest’s June 17, 2004 Supplemental Mandamus 
Response To Petition For Writ Of Mandamus Advising The Court Of Recent Activity 
In The Trial Court, and Real Parties In Interest’s July 2, 2004 Second 
Supplemental Response To Petition For Writ Of Mandamus Advising The Court Of 
Recent Activity In The Trial Court, and is of the opinion that relator’s 
petition for writ of mandamus should be denied as moot.
        Accordingly, 
relator's petition for writ of mandamus is DENIED AS MOOT.  See Tex. R. App. P. 52.8(a).
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
 
 
                                                                  SUE 
WALKER
                                                                  JUSTICE
 
 
PANEL 
B:   WALKER, LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: July 6, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.